Name: Commission Regulation (EEC) No 4030/88 of 21 December 1988 amending Regulation (EEC) No 3576/88 increasing to 120 000 tonnes the quantity of feed wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 88 Official Journal of the European Communities No L 355/31 COMMISSION REGULATION (EEC) No 4030/88 of 21 December 1988 amending Regulation (EEC) No 3576/88 increasing t9 120 000 tonnes the quantity of feed wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3576/88 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 1 20 000 tonnes of feed wheat to be exported to all third countries . 2. The regions in which the 1 20 000 tonnes of feed wheat are stored are listed in Annex I hereto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7(5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3576/88 (J) opened a standing invitation to tender for the export of 100 000 tonnes of feed wheat held by the German inter ­ vention agency ; whereas, in a communication of 16 December 1988, Germany informed the Commission of the intention of its intervention agency to increase by 20 000 tonnes the quantity for which a standing invi ­ tation to tender for export has been opened ; whereas the total quantity of feed wheat held by the German interven ­ tion agency for which a standing invitation to tender for export has been opened should be increased to 120 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3576/88 must therefore be amended : Article 2 Annex I to Regulation (EEC) No 3576/88 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN . Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988, p. 16. (3) OJ No L 202, 9 . 7. 1982, p. 23 . ( «) OJ No L 223, 11 . 8 . 1987, p. 5 . h OJ No L 312, 18 . 11 . 1988, p. 13 , No L 355/32 Official Journal of the European Communities 23 . 12. 88 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 30 251 Niedersachsen / Bremen 10 108 Nordrhein-Westfalen 4 808 Rheinland-Pfalz 4 481 Hessen 248 Baden-WÃ ¼rttemberg 1162 Bayern 68 483'